Title: To George Washington from David Stuart, 15 February 1787
From: Stuart, David
To: Washington, George

 

Dear Sir,
Abingdon 15th Feby 1787

I shall take steps immediately for discharging your taxes on the best terms—I have written to Mr Henley to dispose of the tobacco directly—From some conversation the other day with Mr Wilson, I expect Certificates and indents may be had as cheap from him, as in Richd—I shall know this tomorrow: and if they cannot, I shall write to Mr Donald in Richmond for them.
With respect to Peter, it will be very agreeable to me that he should continue out the year—Mrs Stuart informed me of his having been here, but as I concluded his successor could not be so well acquainted with the management of a horse in the covering season; I intended when last at Mt Vernon, to have informed you that I should not expect him this year. I am Dear sir with great regard Your Obt Servt

David Stuart

